Citation Nr: 0506455	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-28 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 § U.S.C. 1151 for post-
operative hyperkeratosis plantar lateral aspect, right heel 
(claimed as foreign body in the right foot secondary to 
surgery at a VA Medical Center in November 1988.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel





INTRODUCTION

The veteran had active service from February 1969 to December 
1971.

This appeal arises from an October 2000 rating decision by 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans' Affairs which denied a claim for 
compensation under 38 § U.S.C. 1151 for post-operative 
hyperkeratosis plantar lateral aspect, right heel (claimed as 
foreign body in the right foot secondary to surgery at a VA 
Medical Center in November 1988.)


REMAND

The veteran contends that she has a right foot disability as 
a result of a steel suture being left in her heel after 
surgery at a VA medical center in November 1988.  It has been 
argued that VA was negligent due to the failure to remove all 
of the sutures used to close the surgical wounds.  The law 
generally provides that VA compensation shall be awarded for 
a qualifying additional disability sustained by a veteran 
during the course of VA treatment in the same manner as if 
such additional disability were service-connected.

As an initial matter, the most recent VA medical records in 
the veteran's claims file are from December 2000.  The 
veteran may have received more recent VA treatment.   Records 
of such treatment may be relevant to her claim and should be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

In addition, an August 1995 VA radiology report indicated 
that the veteran had two foreign bodies in the plantar aspect 
of the foot.  Upon reviewing the X-ray report, one doctor 
concluded that it showed a "retained suture in plantar 
midfoot."  However, an October 1988 preoperative X-ray 
report indicated a "partially fragmented metallic foreign 
body" in the plantar soft tissues.  The veteran has not been 
afforded a VA examination to determine whether she has a 
current disability related to her November 1988 surgery.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the VAMC in 
St. Petersburg, Florida, and request 
records of the veteran's treatment at 
that facility from December 2000 until 
the present.  

2.  The RO should arrange to have the 
appellant undergo a VA examination with 
X-rays to obtain an opinion concerning 
whether it is at least as likely as not 
(i.e. at least 50 percent probability 
or more) that the veteran retained a 
metallic foreign body (steel suture) in 
her heel as a result of November 1988 
surgery at a VA facility.  If so, is it 
at least as likely as not that the 
foreign body in the veteran's foot has 
caused any additional current 
disability.  All indicated tests should 
be conducted.  The examiner should 
provide the rationale for the opinion.  
The claims folder must be made 
available to the examiner for review.  
Such review should be indicated in the 
examination report.

3.  Thereafter, the RO should 
readjudicate the claim on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



